Council's approach to revision of OLAF regulation (debate)
The next item is the debate on the oral question to the Council by Mrs Gräßle, on behalf of the Committee on Budgetary Control, on the Council's approach to revision of the OLAF regulation - B6-0492/2008).
author. - (DE) Mr President, ladies and gentlemen of the Council, Commissioner, ladies and gentlemen, as rapporteur on OLAF, the European Anti-Fraud Office, one makes interesting discoveries, for example, that everyone talks about combating fraud but no one does anything. Another discovery is that Member States work out all their payments to the European Union to the last cent, but when it comes to spending this money, they start feeling generous and even make it easier for fraudsters, for example, by still taking an average of 36 months to even report irregularities to the European Union. The European Parliament considers this unacceptable. We want to see an effective fight against fraud, one that includes prevention. We want Member States to put the fight against fraud on the agenda and we want to see a joint discussion about what we need and what the problems are.
We want to see the national judicial authorities taking a greater interest in following up the results of OLAF investigations. There must be an end to the legal loopholes that have existed up to now for fiddles. We need European funds to be treated in the same way as national funds. We want an independent office with the resources and legal bases necessary to perform its tasks. We want an office that can work together with Member States quietly and efficiently.
Our opinion on the legal basis, Regulation 1073/99, covers all these points. Our plea is for this Regulation - which is at the heart of OLAF - to be further developed together with the Council. We call on the Council to incorporate our opinion and open talks on the further development of this Regulation. We want to provide a solution to OLAF's problems.
I wish to thank all the groups in the House for lending their support to this in the form of a resolution, too, on which we shall be voting tomorrow. I would appeal to the French and Czech Council Presidencies to take Parliament's ball and to pass it back. In our proposals, we have also taken up solutions developed and put forward by the Council working party. I wish to assure you of our interest in bringing this Regulation to a speedy conclusion, and of our willingness to engage in constructive discussions on the basis of our proposals.
Consolidating all the legal bases for OLAF, as the Council envisages, would mean wasting a lot more time over an uncertain outcome. OLAF will soon be celebrating its 10th anniversary. Consolidation would mean a further 10 years without an improvement in the legal basis. We are too serious about combating fraud to let this happen. That is why we want to do what is doable now in cooperation with the Council. Thank you very much.
President-in-Office of the Council. - (FR) Mr President, Mrs Gräßle, I would first and foremost like to remind you of the importance the Council attaches to the fight against fraud and to the protection of the European Union's financial interests. The Council considers that the regulations relating to the European Anti-Fraud Office must not only be appropriate to the needs but must also be consistent.
In this context, we should remember the Council's 2007 invitation to present a consolidated legal instrument covering the various aspects of OLAF's work, which would provide the clarity we are all seeking. The Council has taken due note of the European Parliament's amendments adopted on 20 November concerning the modification of the rules for OLAF investigations, and of the debates on this issue, which took place previously within the Committee on Budgetary Control.
The Council has also taken due note of point 44 of the European Parliament's resolution of 23 October 2008, accompanying its first reading of the 2009 budget, which deals with the same issue. The question of the Council's work schedule has already been raised in the budget trialogue of 13 November and in the consultation meeting with the European Parliament of 21 November, by my colleague Mr Woerth, president of the Ecofin Council (Budget).
At this trialogue, in response to the Council's concerns which, I believe, are also shared by the European Parliament, the Commission announced that it will present a working document on the issue of the consolidation of the OLAF regulations at the beginning of next year. I can therefore gladly re-affirm what the Council has already stated, during the trialogue of 13 November, and at the consultation meeting of 21 November, namely that the Council will examine diligently, and with the greatest attention, the outcome of the European Parliament's work on the proposed amendment to Regulation No 1073/1999, and the working document due from the Commission.
I hope to have the opportunity to speak again in order to reply to any comments you might make before 6 p.m. I apologise in advance for having to leave at that time.
on behalf of the PPE-DE Group. - (FR) Mr President, Mrs Yade, ladies and gentlemen, the European Commission must protect the European Union's financial interests, and it shares the responsibility for this with the Member States, under the treaties. The Commission - I regret that its bench is empty - has important powers with which to combat fraud, corruption and any other illegal activity which undermines the Union's financial interests.
Let us remember that it was the resignation of the Santer Commission, in March 1999, which led to the creation of the Anti-Fraud Office, or OLAF, whose tenth anniversary we will celebrate next year.
My excellent colleague, Mrs Gräßle, is right to hold the Council to account on the issue of the long-awaited revision of the 1999 regulation for, since then, provision has been made, on the basis of a Commission assessment due to be performed three years after the creation of the Office, to review this regulation that had to be adapted. Your answer, Mrs Yade, is reassuring. It is a consistent answer.
This assessment took place in 2003, and we have a proposal for a regulation. It is now necessary to make a coherent whole of this mechanism, both for internal and external investigations and for OLAF's general missions. There is the 1999 regulation, number 1073, but we also have the 1996 regulation on spot controls and verifications carried out by the Commission, and that of 1995 on the protection of the Union's financial interests.
The 2005 assessment contained 17 proposals, including the creation of a European prosecutor, since, although OLAF has investigative powers, it is an administration which is uncontrolled by an independent judicial authority. This authority could be both a safeguard for investigated individuals and a support for OLAF itself. What, then, is the true nature of OLAF? Is it an aid to justice, and, if so, to what European criminal justice? Is it a special administrative department? There is a long way to go. Thank you, Mrs Yade, for the impetus you have provided today.
on behalf of the PSE Group. - (DE) Mr President, as the rapporteur has already rightly pointed out, the Council is neglecting its duty to protect the financial interests of the Union. After all, Mrs Yade, what is important is not which treaties are now consolidated and which are not, but rather that you enter into talks. If you do not open negotiations now, you will be quite deliberately delaying the reform of the fight against fraud at European level until the next parliamentary term, and well you know it. We shall also have to tell our voters in June that it is the Member States who lack interest in this; indeed, we can give them several examples.
On the subject of VAT fraud, which costs Germany, for instance, EUR 16-18 billion per year, we would have the option of taking the relevant anti-fraud measures via a reformed OLAF, for example. Yet even the best anti-fraud authority is powerless if the Member States fail to provide any information.
With regard to the following-up of cases by OLAF, we often have to grope around in the dark, as the national authorities have not told us what action has been taken on the basis of the results of OLAF investigations. Action is needed in this regard.
As someone who was involved back in 1999, I can say that the most important thing we wrote into Regulation 1073/99 was that this anti-fraud unit, which has done a good job over the last few years, was to be reformed after a couple of years. This cannot be put off; I should like to remind the Council of this today.
on behalf of the Verts/ALE Group. - (NL) Mr President, President-in-Office of the Council, ladies and gentlemen, I have listened very carefully to your response. You said that you would study those proposals with the utmost vigilance, avec la plus grande attention. I am sad to say that that response is not good enough for us.
We have done our homework. We approved Mrs Gräßle's report at first reading. We did this because of the loopholes in current legislation. We have tried to correct those flaws, and Mr Bösch is right in saying that we were met with many challenges. We approved the report on VAT fraud only recently. The level of tax fraud in the European Union is somewhere between EUR 200 and 250 billion.
We need sound legislation, therefore. Both you, Mrs Yade, and the Council as a whole should do your jobs. I should like to ask you to be a little more precise about the timeframes the Council intends to observe with regard to this dossier, for that is absolutely vital.
(ES) Mr President, I am grateful to Mrs Yade for being present at this debate on a subject that causes citizens so much concern.
This Parliament is coming to the end of a term in which we have tried to tell the taxpayer that we check the accounts here and that we do so as well as possible. We admit that mistakes are made and things are not always done correctly but, above all, we have calculated the amount of fraud and we are doing everything we can. That is why we set up OLAF, the European Anti-Fraud Office, ten years ago. It is now in urgent need of an appropriate legal framework.
Mrs Yade, if you say that we should wait for the Commission to produce its report and only then begin to negotiate what may be the definitive statute for OLAF, we will be wasting time. The elections are coming and we will then be in another parliamentary term. The message that we want to put out to Europe's citizens is that everyone here - the Council, the French and Czech Presidencies, this Parliament and the Commission - is committed to putting an end to the kind of fraud that exists in developing countries and even in highly developed countries.
Thank you, Mrs Yade, for being present at this debate, and I regret that the Commission is not here too.
(ES) Mr President, I too welcome Mrs Gräßle's proposal, on behalf of the Committee on Budgetary Control, to push ahead and exert pressure so that the legislation we adopt on OLAF can be implemented as soon as possible.
I am therefore also grateful to Mrs Yade for being here, because the proposal that Parliament adopted rightly insisted on the need to ensure and safeguard the rights of people being investigated by OLAF to be presumed innocent and to be allowed a defence, as well as the rights of informants.
Above all, clearer and more transparent rules also need to be laid down, as well as a code of conduct, which we need to publicise to all citizens as soon as possible. In this respect, we are grateful for Mrs Gräßle's initiative and for the support given to her by the Committee on Budgetary Control.
Of course, we earnestly call on the Council to try to unblock the negotiations as quickly as possible so as to move them forward, if possible before the end of this parliamentary term - in other words, before the next elections. That will be crucial in order to guarantee all the rights that Parliament is going to reinforce on the basis of Mrs Gräßle's report.
(DE) Mr President, Mrs Yade, ladies and gentlemen, the European Parliament elections are coming round again next year, and disinformation is particularly rampant in the run-up to elections. That is why we want a rapid reform of OLAF. Instances of failure and of disinformation being used to the detriment of the European Union must be pinpointed clearly and unambiguously. I believe that this support and this clarity are what the European public needs.
(DE) Mr President, President-in-Office of the Council, as a member of the Committee on Regional Development, I understand the importance of OLAF's work in the field of the Structural Funds. The latest report on the Communities' financial interests reports over 3 800 instances of irregularity, which represents an increase of 19% on 2006. The amount concerned is EUR 828 million, 17% more than even the year before.
This is why the Council must now improve the fight against fraud, and by carrying out a true reform of the legal basis, rather than performing cosmetic surgery on existing texts.
If the Council is serious about this, it should also work on improving its reporting system. Up to now, Member States have been taking an average of 36 months to even inform OLAF of irregularities. Reliable figures should be provided quickly, and in electronic form, so that OLAF can do its work efficiently. We owe this to everyone concerned - the taxpayer, and also those who spend EU funds to the best of their knowledge and conscience.
Mr President, I will be brief. I rushed down to support Mrs Gräßle in her efforts and I think we all are doing that here today. We have heard that the reputation of the European Union is being damaged by the perception that fraud is allowed to prevail. So anything that would strengthen and improve the efficiency of OLAF is to be welcomed and supported. So, with those very few words, I commend Mrs Gräßle for her efforts and I urge the Council and Commission to listen carefully.
Mr President, ladies and gentlemen, I fully understand the European Parliament's concerns. The Council now has the results of the European Parliament's first reading. There is a logic to the way in which the Council - which has done its job in calling for consolidation of the 2007 legislation - works and operates, which means that it needs documents produced by the Commission before it can go any further. Until this work has been communicated to the Council by the Commission, I am obliged to tell you that we will have to wait for this moment.
I am sure that, once we have the working document on the consolidation of the legislation on OLAF, as announced by the Commission, we will be able to make rapid progress on the issue of reform. However, we need this document, and Parliament can rely on the Council to take this matter forward, with the usual respect shown for good institutional cooperation, in order to make OLAF's legal framework as clear as possible.
I have received one motion for a resolution tabled in accordance with Article 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday 18 December 2008.
(The sitting was suspended for a few moments)